Citation Nr: 0824866	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  96-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956 and from July 1958 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in November 1995, 
December 1995, and April 2003 and rendered by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 1997, the veteran testified at an RO hearing; a 
transcript of that hearing is of record.  In July 2004 and 
June 2005, the Board remanded these matters for further 
development.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in March 2008; a transcript of that 
hearing is of record.

The record was held open for 60 days for the RO to obtain: 
(1) treatment records from the Memphis, Tennessee VA Medical 
Center (VAMC) from around 1980; (2) treatment records from 
the Ann Arbor VAMC from 1970 to 1980; (3) treatment records 
from the Allen Park VAMC from 1950 to 1960 and the 1980s; (4) 
treatment records from Grady Hospital from 1994 to 1995; and 
(5) treatment records from the Decatur VAMC from March 2007 
to the present.  However, no action to obtain these records 
was taken.

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for gastroenteritis, entitlement to service 
connection for residuals of dental trauma, and entitlement to 
a 10 percent disability rating based on multiple 
noncompensable disabilities is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
October 2002, October 2003, August 2004, and November 2006.

During his March 2008 hearing, the veteran reported that he 
has received VA medical treatment for his claimed and 
service-connected disabilities from the Memphis, Tennessee 
VAMC from around 1980, from the Ann Arbor VAMC from 1970 to 
1980, from the Allen Park VAMC from 1950 to 1960 and the 
1980s, and from the Decatur (Atlanta) VAMC from March 2007 to 
the present.  Records from these facilities should be 
requested and associated with the veteran's claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Information in the record also reflects that the veteran has 
received private medical treatment for his claimed 
gastroenteritis at Grady Hospital during the time period from 
1994 to 1995.  Treatment records from this provider should be 
obtained.  

Finally, with regard to the veteran's claim for entitlement 
to a 10 percent rating under 38 C.F.R. § 3.324, the Board 
finds that this issue is inextricably intertwined with his 
service-connection claims, since granting a compensable 
rating for any service-connection disability would render a 
claim under 38 C.F.R. § 3.324 moot.   See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991), (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
If the foregoing development and adjudication does not result 
in the assignment of at least one 10 percent evaluation, the 
AMC/RO will be required to make a determination with respect 
to the veteran's potential entitlement to a 10 percent rating 
under 38 C.F.R. § 3.324.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
dental and stomach disabilities as well as 
his service-connected skin and tonsil 
disabilities.  Of particular interest are 
any outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the veteran's claimed dental and 
stomach disabilities as well as his 
service-connected skin and tonsil 
disabilities from:  (1) the Memphis VAMC 
from around 1980; (2) the Ann Arbor VAMC 
from 1970 to 1980; (3) the Allen Park VAMC 
from 1950 to 1960 and the 1980s; and (4) 
from the Decatur (Atlanta) VAMC from March 
2007 to the present.  

Also of particular interest are any 
private treatment records from Grady 
Hospital dated from 1994 to 1995.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

